United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-2707
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                Antoine Tavares Mitchell, also known as Nephew

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Dubuque
                                  ____________

                          Submitted: November 7, 2019
                           Filed: November 13, 2019
                                 [Unpublished]
                                 ____________

Before COLLOTON, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Antoine Tavares Mitchell appeals the Guidelines-range sentence the district
     1
court imposed upon revoking his supervised release. Counsel has moved for leave

         1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
to withdraw, and filed a brief challenging the sentence as unreasonable. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

       This court concludes that the district court did not impose an unreasonable
sentence. See United States v. Miller, 557 F.3d 910, 916 (8th Cir. 2009) (in
reviewing revocation sentences, appellate court first ensures no significant procedural
error occurred, then considers substantive reasonableness of sentence under
deferential abuse-of-discretion standard). The district court properly considered the
18 U.S.C. § 3553(a) factors, and there is no indication that it overlooked a relevant
factor or committed a clear error of judgment in weighing relevant factors. See
United States v. Larison, 432 F.3d 921, 923-24 (8th Cir. 2006). The sentence is
within the Guidelines range and below the statutory limit. See 18 U.S.C. §§
3583(e)(3), (h); United States v. Aguayo-Delgado, 220 F.3d 926, 933 (8th Cir. 2000)
(maximum supervised release sentence for 21 U.S.C. § 841(b)(1)(C) violation is life).



      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                         -2-